Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claim 1 is allowable. The restriction requirement between Group I (Chemical Formula 12-14 and Chemical Formula A1-A24) and Group II (Chemical Formula 15) , as set forth in the Office action mailed on June 29th, 2020 , has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. 

Claims 8-10, directed to Group II are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.


Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given telephonically by Sunhee Lee on March 4th, 2021.
The application has been amended as follows:

	In the claims:

	In Claim 11, Line Number 1: Please replace the phrase, “The Compound of Claim 1, wherein the compound of Chemical Formula 3, 4, or 5 is” with the phrase, “A compound”, before the phrase, “selected from the group consisting of”.

	
Examiner’s Statement of Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Taken into the context of claim(s) 1, a skilled artisan would not have found it obvious to have a compound of Chemical Formula 3, 4, or 5, wherein at least one of Y1 to Y12 is C(R9), wherein R9 is a substituent of Chemical Formula 6.  
Although Ryu et al. (US 2015/0137111 A1) teaches a compound similar to Chemical Formula 3 (Page 20 – Compound A-41), a skilled artisan would not have had a reason for the above stated limitations, therefore the compound as claimed in claim(s) 1, 4-10 and 12-13 is novel and non-obvious in view of the art of record.


The following is an examiner’s statement of reasons for allowance: Taken into the context of claim(s) 11, a skilled artisan would not have found it obvious to have a compound selected from the group consisting of.
Although Ryu et al. (US 2015/0137111 A1) teaches a compound similar to compound 167 (Page 15 – Compound A-9), a skilled artisan would not have had a reason for the above stated limitations, therefore the compound as claimed in claim(s) 11 is novel and non-obvious in view of the art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL P MALLEY JR. whose telephone number is (571)270-1638.  The examiner can normally be reached on Monday-Friday 8am-430pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey T Barton can be reached on 571-272-1307.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/DANIEL P MALLEY JR./Primary Examiner, Art Unit 1726